PER CURIAM.
Upon a review of the record on appeal and after consideration of the briefs and oral argument of the parties, we conclude that the third sentence of paragraph numbered 3 of the final judgment of dissolution of marriage should be modified to *63provide for child support payment in the amount of $300.00 per month per child until each child reaches the age of eighteen years, or until further order of the trial court, and that the last twelve lines of paragraph numbered 3, beginning with the words “The court does not anticipate .” and continuing to the end of said numbered paragraph 3 is stricken. In all other respects, the final judgment of dissolution of marriage, as modified, is affirmed.
Affirmed, as modified.
OWEN, C. J., and CROSS and DOW-NEY, JJ., concur.